Citation Nr: 1230967	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2010, the Veteran testified at a hearing before the undersigned.  In September 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  The matter has been returned to the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In its September 2010 remand, the Board instructed that the Veteran be scheduled for a VA examination of the right shoulder in order to identify whether he had a right shoulder disability that had its onset during, or was otherwise attributable to, his active military service.  The RO scheduled such examination to take place in November 2011, but the Veteran did not report to the scheduled examination.  

In a July 2012 informal hearing presentation, the Veteran's representative asserted that the address to which the letter notifying the Veteran of his scheduled appointment was mailed may have been inaccurate.  The Veteran's representative further stated that the Veteran had contacted the RO in May 2012, in writing, to request another examination, and that such request was submitted with a cover memorandum from the Veteran's representative; however, no such documented request is of record.

Affording the Veteran the benefit of the doubt, the Board finds that another remand is required to reschedule the claimant for a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002).  

In this regard, prior to such rescheduling, the RO should contact the Veteran and his representative to verify the appellant's current address.  Furthermore, the RO should notify the Veteran and his representative that it is the claimant's responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

The record reflects that the Veteran has been receiving ongoing treatment from the Mobile outpatient clinic of the Biloxi VA Medical Center (VAMC).  However, his post-August 2011, records of such treatment do not appear in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain the Veteran's post-August 2011 treatment records from the Biloxi VAMC (Mobile outpatient clinic) and associate the records with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Contact the Veteran and his representative to verify the Veteran's current address.

3.  After waiting a reasonable time for the Veteran and/or his representative to provide VA with the claimant's current address, notify the Veteran of his VA examination at his last address of record.  The notification letter should also notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim as well as that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  Associate with the claims file a copy of the notification letter.

4.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination of his right shoulder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, including x-rays of the right shoulder, should be performed and all clinical findings should be reported in detail.  Following a review of the relevant evidence, the clinical evaluation, and any tests that are deemed necessary, the examiner must address the following questions: 

(a) What are the current diagnoses of the Veteran's right shoulder disorders? 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current right shoulder disorders were caused by or has continued since the Veteran's military service? 

(c) If the Veteran's diagnoses include arthritis, is it at least as likely as not that the arthritis manifested itself to a compensable degree in the first post-service year? 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis as well as the fact that the claimant's service treatment records document his treatment for his right shoulder while on active duty

In providing answers to the above questions, the examiner must provide a medical reason for its conclusion and mere citation to negative evidence is not a sufficient basis for the medical opinion.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In answering the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

5.  After undertaking any other development deemed appropriate, readjudicate the claim of service connection for a right shoulder disability.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case that includes notice of 38 C.F.R. § 3.655 and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


